Fourth Court of Appeals
                               San Antonio, Texas

                                    JUDGMENT
                                  No. 04-19-00115-CR

                                     Saul CHAVEZ,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

              From the 25th Judicial District Court, Guadalupe County, Texas
                              Trial Court No. 16-1244-CR-B
                       Honorable Jessica Crawford, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE WATKINS

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED March 18, 2020.


                                             _____________________________
                                             Sandee Bryan Marion, Chief Justice